





CITATION:
R. v. Aghdasi, 2011
          ONCA 57



DATE: 20110121



DOCKET: C52173



COURT OF APPEAL FOR ONTARIO



Winkler C.J.O., Laskin and Rosenberg JJ.A



BETWEEN



Her Majesty the Queen



Respondent



and



Salar Aghdasi and the

Penetanguishene Mental Health Centre



Appellant



Salar Aghdasi, in person



Jill R. Presser,
amicus curiae



Gavin MacDonald, for the respondent



Heard: December 10, 2010



On appeal against the disposition order of the Ontario Review
          Board under s. 672.54 of the
Criminal Code
, dated April 23, 2010.



Rosenberg J.A.
:

[1]

The appellant appeals
    from the decision of the Ontario Review Board that continued his detention in
    maximum security at the Oak Ridge Division of the Mental Health Centre, Penetanguishene. 
    The appellant and
amicus curiae
counsel, Ms. Presser, both made
    submissions on the appeal.  The appellant argued that he is not a significant
    threat to the safety of the public and should either be transferred to a
    minimum secure facility or be allowed to live at home.  He also argued that he
    should be sentenced for the offences for which he was found not criminally
    responsible.  Ms. Presser submits that although the Board did not err in
    finding that the appellant was a significant threat, it did err in failing to
    consider the least onerous and least restrictive disposition and failed to
    consider the factors mandated by s. 672.54 of the
Criminal Code
.  I
    would not give effect to the appellants submissions.  I would give effect to
    the submissions made by
amicus
counsel, set aside the order of the Board
    and order a new hearing.

THE FACTS

The NCR Findings

[2]

The appellant was
    found not criminally responsible on account of mental disorder in respect of
    two assault charges.  On June 11, 2007, he was found not criminally responsible
    in relation to a charge of aggravated assault of his uncle.  As a result of
    that finding, he was admitted to the Oak Ridge facility until the Board
    transferred him to a medium security unit at the Centre for Addiction and
    Mental Health (CAMH) in September 2007.  The appellant performed poorly at
    CAMH, threatening other patients and eloping on one occasion.  On March 18,
    2008, he assaulted another patient by stabbing him several times in the face
    with a pen.  This assault led to a second NCR finding on November 12, 2008 in
    respect of a charge of assault causing bodily harm.  The appellant was returned
    to Oak Ridge.

The Appellants Background

[3]

The appellant is 29
    years old. He was born in Iran and his native language is Farsi, although he
    can communicate in English.  He and his family came to Canada in 1995 to escape
    persecution.  The appellants parents are divorced.  His parents and siblings
    live in the Toronto area.  His parents do not speak English.  The appellants
    mental health issues appear to have first emerged in the late 1990s when he
    was 18 years of age.  He was first admitted to hospital under the
Mental
    Health Act
in 2004 and had several admissions thereafter.  The diagnosis at
    that time was Schizoaffective Disorder, and later changed to Chronic Paranoid Schizophrenia. 
    His condition improved with medication.

[4]

The appellant has a youth and criminal record, including a conviction
    for assault in 2000.  In 2003, the appellant was injured in a motor vehicle
    accident and may have suffered from a back and head injury.  There were no extensive
    investigations done at the time as the accident occurred during the SARS
    outbreak.  A 2007 psychological report indicated that the appellant functions
    in the low-average to average range and that there is no clear evidence of
    cognitive impairment due to head injury.

The Appellants History at Oak Ridge


(a)
The 2009
    Board Hearing

[5]

After he attacked the
    fellow patient at CAMH, the appellant was returned to Oak Ridge where he has
    been detained since March 2008.  The first Board hearing following the second
    NCR finding took place in March 2009.  The evidence led at that time indicated
    that the appellant was compliant with his medication but had limited insight
    into his illness or the benefit or reasons for his treatment.  He was not
    involved in the day-to-day activities of the Unit.  The appellant was involved
    in several assaults, had been found with contraband (razors and a lighter) and
    was trying to obtain drugs.  His treating physician did not find him
    forthcoming and observed that the appellant chose to keep to himself.  He was
    not open about talking about his thinking or voices that he may be hearing. 
    This was a concern because he suffers from command hallucinations on which he
    has acted in the past.  This made him highly unpredictable.

[6]

The Board concluded that the appellant remained a significant threat to
    the safety of the public and that it was premature to transfer him from maximum
    security to medium security.  The risk to other patients and staff at that
    point was simply unacceptable.  As well, escorted walks on the hospital grounds
    would not be appropriate given the appellants history of elopement and
    assaults on other patients.  Accordingly, the least onerous and least
    restrictive disposition was to remain in detention at the maximum security Oak
    Ridge facility with no change.

(b)
The 2010 Board Hearing

[7]

The evidence adduced
    at the March 2010 Board hearing presented a somewhat different picture.  The
    appellant remained compliant with his medication and importantly did not pose a
    management problem on the ward.  He did not assault any co-patients or staff. 
    He did not experience any symptoms of his mental illness except in January 2010,
    when he experienced a two-week period of decompensation; he had started to hear
    voices.  However, the appellant reported that he was hearing voices to staff
    and they adjusted his medication to good effect.  The appellants treating
    physician suspected that the appellant may have abused illicit drugs and that
    this may have been the cause of the decompensation.  However, there was no
    evidence of illicit drug use.

[8]

The appellant had
    recently shown a greater interest in getting involved in groups.  Thus, he had
    been attending a communications group and was contributing appropriately. 
    However, he was still reluctant to engage in programming, was isolative in
    hospital and still lacked insight into his psychiatric condition.  Without
    insight into his illness and the need for treatment, the appellant remained at
    risk of not complying with medication and decompensating as a result.

[9]

Counsel for the
    appellant had written to CAMH and to Ontario Shores Centre for Mental Health
    Sciences inquiring about whether the appellant was a suitable candidate for
    transfer to their facilities.  Neither facility believed that the appellant was
    ready for transfer to their institution.  CAMH noted that if the appellant were
    to be transferred to their facility, privileges outside the medium secure unit
    would be limited given his elopement risk, lack of insight and history of
    aggression.

[10]

Ontario Shores gave a similar response to that of CAMH.  It suggested,
    however, that if the appellant were to be transferred to a medium secure
    facility, CAMH would be more appropriate since he would have greater access to
    Farsi language and culture-specific services, and he would be geographically
    closer to his family.  A problem identified by the appellants counsel was that
    while the appellants father was able to drive to Oak Ridge, his mother did not
    drive and therefore found it difficult to visit the appellant.  As well, she
    did not speak English and therefore was not able to advocate on his behalf. 
    The Oak Ridge staff did indicate that they could always obtain a Farsi
    interpreter if members of the appellants family wish to speak to them.

[11]

The appellants treating physician was of the opinion that the
    appellants lack of insight, combined with any potentially destabilizing
    factors, such as non-compliance with medication or use of illicit drugs, could
    threaten his mental stability and the safety of those around him.  As a result
    of his elopement risk and history of assaults, if the appellant was transferred
    to a medium security facility, his liberties would be even more restricted than
    at Oak Ridge.

(c)
The appellants position at the Board
    Hearing

[12]

The appellant was represented by counsel before the Board.  She
    submitted that the appellant had made significant progress since the last Board
    hearing and that he should be transferred to a medium security facility, either
    CAMH or Ontario Shores.  Such a disposition would be the least onerous and
    least restrictive disposition as it would contain the risk while enabling the
    appellant to be closer to his family and have more access to Farsi language
    speakers and interpreters.  He would thus be less culturally and linguistically
    isolated.  There was no argument by counsel that the appellant was not a
    significant threat to the safety of the public.

THE REASONS OF THE BOARD

[13]

After reviewing the offences leading to the NCR findings, the
    appellants history of mental illness, and the evidence adduced at the hearing,
    the Board concluded as follows:

We are satisfied the accused continues to suffer
    from a mental disorder  the diagnosis is not questioned.  We accept the
    evidence that the index offences were in response to his illness and symptoms. 
    The return of symptoms in January is, to us, very significant, particularly if
    this occurred despite compliance.  In the circumstances, considering his
    history and course in hospital, the index offences and his very limited insight,
    the accused continues to be at present a significant risk to the safety of the
    public and in our view should continue to be detained here with no change as to
    privileges.  That said, we recognize as important the improvement in the
    accuseds behaviour in the hospital over the last period.  We also recognize
    the importance of the support of his parents.

ANALYSIS

The Appellants Grounds of Appeal

[14]

I would not give effect to any of the grounds of appeal raised by the
    appellant.  The uncontradicted evidence adduced at the hearing established that
    the appellant remains a significant threat to the safety of the public.  While
    he had made progress over the last year, there was substantial evidence of
    threat to the public.  The appellant had a history of committing serious
    assaults.  Further, as the Board noted, even while compliant with his
    medication, his symptoms had returned.  Finally, since he lacked insight into
    his illness and the need for treatment, there was a significant risk that the
    appellant, if discharged absolutely or released into the community, would
    either abandon the treatment regime or engage in conduct, such as using illicit
    drugs, which would interfere with the efficacy of the treatment.  The finding
    that the appellant remained a significant threat to public safety was not
    unreasonable.

[15]

Also, on an appeal under s. 672.78 of the
Criminal Code
, this
    court has no power to reverse the NCR findings, and instead find the appellant
    guilty and impose a sentence.

Issues Raised by
Amicus
Counsel

[16]

In my view, the Board erred in law in failing to consider the factors
    mandated by s. 672.54 of the
Criminal Code
and also erred in failing to
    seek out and consider evidence.  As a result, the Board failed to consider whether
    the appellants continued detention in the maximum security facility was the
    least onerous and least restrictive disposition.

[17]

This appeal turns on the opening words of s. 672.54, which sets out the
    obligations of the Board when making a disposition detaining an accused in
    custody in a hospital:

672.54 Where a court or Review Board makes a
    disposition under subsection 672.45(2) or section 672.47 or 672.83, it shall,
    taking into consideration the need to protect the public from dangerous
    persons, the mental condition of the accused, the reintegration of the accused
    into society and the other needs of the accused, make one of the following
    dispositions that is the least onerous and least restrictive to the accused

[18]

The principles governing the Boards obligations under s. 672.54 of the
Criminal
    Code
are now well-established.  The appellant is entitled to conditions
    that, viewed in their entirety, are the least onerous and least restrictive of
    his liberty consistent with public safety, his mental condition and other
    needs and his eventual reintegration into society:
Penetanguishene Mental
    Health Centre v. Ontario (AG)
, [2004] 1 S.C.R. 498 at para. 3.  The least
    onerous and least restrictive conditions are not always to be found in a less
    secure facility:
Penetanguishene Mental Health Centre
at para. 34. 
    Thus, in this case, it was not self-evident that the appellants transfer to a
    medium security facility would be the least onerous and least restrictive. 
    Whether that was so depended on the evidence.

[19]

The Board is required to gather and review all available evidence
    pertaining to the four factors set out in s. 672.54:
Winko v. British
    Columbia (Forensic Psychiatric Institute)
, [1999] 2 S.C.R. 625 at para.
    55.  If the parties do not present sufficient information, it is up to the
    Board to seek out the information it requires:
Winko
at para. 62.

[20]

Finally, the Board was required to ensure that opportunities for
    effective medical treatment were provided to the appellant.  Providing such
    opportunities not only furthers the public safety objective but also furthers
    the objective of safeguarding the accuseds liberty interests by working
    towards community reintegration and the cessation of most if not all
    restrictions on the accuseds liberty:
Mazzei v. British Columbia (Adult
    Forensic Psychiatric Services)
, [2006] 1 S.C.R. 326 at para. 33.

[21]

The evidence before the Board showed that the appellant had done very
    well since the 2009 hearing.  He had not engaged in assaultive behaviour, he
    had been compliant with his medication regime and, most importantly, had
    reported hearing voices so that he could be properly treated.  But, the
    appellant was still reluctant to engage in programming, was isolative in
    hospital and lacked insight into his psychiatric condition. The evidence
    appeared to show that the appellant was linguistically and culturally isolated
    at Oak Ridge. While he could communicate in English, his first language was
    Farsi.  His parents essentially spoke no English and his mother, in particular,
    found it very difficult to come to Oak Ridge. There did not appear to be any
    other Farsi-speaking person at Oak Ridge.  There was no evidence of any
    culturally appropriate programming at Oak Ridge. There was very little evidence
    before the Board concerning the appellants isolation problem and no inquiry as
    to whether it was a symptom of his illness or the product of his cultural and
    linguistic isolation at Oak Ridge.

[22]

The brief letters from CAMH and Ontario Shores provided little
    information, except that Ontario Shores believed that if the appellant were
    transferred to a medium security facility, CAMH would be the more appropriate
    facility:

As you may appreciate, Farsi is a very uncommon
    language at Ontario Shores and in the Whitby community.  It would appear that
    Mr. Aghdasi would benefit more from programs offered at the Centre for
    Addiction and Mental Health (CAMH) in Toronto where he is known and would be
    more likely to avail himself of programs in his native language both at the
    hospital and in the Toronto community.  He would have more access to services in
    his native language and culture-specific services at CAMH.

[23]

The letter from CAMH did not address this issue, simply taking the view
    that a transfer to that facility would not be the least onerous and
    restrictive:

Mr. Aghdasi has not yet had the opportunity for
    escorted privileges on the grounds at Oak Ridge.  Should Mr. Aghdasi be
    transferred to our facility, privileges outside of the medium secure unit would
    be very limited given his elopement risk, lack of insight and history of
    significant aggression.

Based upon the above, residing at our medium secure
    unit would be more onerous and restrictive than remaining at Oak Ridge. 
    Accordingly, we oppose a transfer to a medium secure unit at our facility at
    this time.

[24]

Given the appellants significant progress since the previous hearing,
    the Board was obliged to investigate and consider whether his cultural and
    linguistic isolation was interfering with his successful reintegration into the
    community and whether Oak Ridge was meeting his other needs.  The Boards
    reasons do not address these issues in any real sense except for the passing
    comment that it also [recognized] the importance of the support of his
    parents.  There was otherwise no indication of any appreciation of the impact
    of the appellants cultural and linguistic isolation and the role which it may
    be playing in preventing his successful reintegration and how this affects meeting
    his other needs, as required by s. 672.54 of the
Criminal Code
.  In my
    view, this was an error in principle.

[25]

Further, if the Board did not feel it had the necessary information
    about the appellants cultural and linguistic needs and the resources available
    to meet those needs it was required to seek out that information.  Its apparent
    failure to do so in this case was also an error in principle.  While the Board
    was well aware of its obligation to consider the protection of the public and
    had adequate information about the appellants mental condition, its reasons
    fail to demonstrate that it considered the appellants reintegration into
    society and his other needs.  As was said in
Pinet v. St. Thomas Psychiatric
    Hospital
, [2004] 1 S.C.R. 528, at para. 19:

within the outer boundaries defined by public
    safety, the liberty interest of an NCR accused should be a major preoccupation
    of the Review Board when, taking into consideration public safety, the mental
    condition and other needs of the individual concerned, and his or her potential
    reintegration into society, it makes its disposition order.

[26]

This is not a case like
Mental Health Centre Penetanguishene v.
    Mirzoyan
, 2010 ONCA 659 where it is obvious that the Board gave appropriate
    consideration to the requirements of s. 672.54 and that it had all the relevant
    information it needed to make its disposition.  It may well be that in the end
    a transfer to CAMH would not be the least onerous and least restrictive
    disposition, for the reasons identified by the appellant's treating
    psychiatrist and CAMH itself.  Further, as the Crown rightly points out,
    proximity to family cannot dictate the level of security that is otherwise
    appropriate:
Mirzoyan
at para. 7.  Thus, it cannot be said that the
    Board's decision is unreasonable.  But, given the deficiency in the Boards
    reasons and its apparent failure to investigate the matters necessary to make
    an appropriate disposition, in my view, there must be a new hearing.

DISPOSITION

[27]

Accordingly, I would allow the appeal, set aside the Order of the Board
    and, pursuant to s. 672.78(3)(b) of the
Criminal Code
, refer the matter
    back to the Board for rehearing.

RELEASED:

JAN 21 2011                                             M.
    Rosenberg J.A.

JL                                                                I
    agree W. Winkler C.J.O.

I
    agree John Laskin J.A.


